United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3731
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Aaron Byrd

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: May 17, 2017
                                Filed: June 2, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     Aaron Byrd directly appeals the within-Sentencing Guidelines sentence
imposed by the district court1 after he pleaded guilty to a drug conspiracy offense,

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
pursuant to a written plea agreement that contained a waiver of the right to appeal his
conviction and sentence except on enumerated grounds. Byrd’s counsel has moved
to withdraw, and in a brief filed under Anders v. California, 386 U.S. 738 (1967),
counsel challenges the sentence as substantively unreasonable and contests the
application of certain Guidelines enhancements.

      We will enforce the appeal waiver in this case, because our review of the
record demonstrates that Byrd entered into the plea agreement and the appeal waiver
knowingly and voluntarily; the arguments presented fall within the scope of the
appeal waiver; and no miscarriage of justice would result from enforcing the waiver.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal falling outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




                                         -2-